This cause is pending before the court as a discretionary appeal and a claimed appeal of right. Upon consideration of appellant’s motion to stay this appeal pending this court’s determination of Supreme Court case No. 93-2569, William G. Bond v. Howard Corp., S.A., et al.,
IT IS ORDERED by the court, sua sponte, effective January 25, 1995, that this appeal be, and hereby is, allowed. The Clerk shall issue an order for transmittal of the record from the Court of Appeals for Butler County.
IT IS FURTHER ORDERED by the court that this case be held pending the decision in Supreme Court case No. 93-2569, William G. Bond v. Howard Corp., S.A, Lorain County, No. 93CA005576.
IT IS FURTHER ORDERED by the court that briefing be stayed pending further order of the court.
Wright, J., not participating.